DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 26 January 2022, which papers have been made of record.
Claims 1-3, 5, and 17-32 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 30-32 are objected to because of the following informalities:  Each of claims 30-32 recite identical language.  It appears that there was a typographical error, such that it is unclear whether one or more the claims is actually intended to recite the electrical heating bar.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24 and 29-32
Claims 24 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2009/0202858 to Herber et al. (hereinafter “Herber”) in view of United States Patent Application Publication 2017/0252872 to Hartmann (hereinafter “Hartmann”) and further in view of United States Patent Application Publication 2016/0271716 to Goebel (hereinafter “Goebel”).
Regarding claim 24, Herber discloses a method for producing a heat exchanger (1), the method comprising: providing two heat exchanger plates (plates 2; see Fig. 8) of the heat exchanger that are to be joined to one another (see Fig. 8); wetting at least one common local joining zone () of the two heat exchanger plates with solder (4; see paragraph [0133]); brazing the two heat exchanger plates together (bonding by brazing/soldering; see paragraph [0067]) of the at least one common local joining zone by 
Herber does not explicitly disclose that the heating is local heating.  However, it is known in the art of brazing heat exchangers to use local heating.  Herber teaches that it is desirable to avoid local overheating and cracking of base materials (see paragraph [0014]).
Hartmann teaches that it is I known in the art to form a heat exchanger (see paragraph [0061]) by brazing.  Using a solder (paragraph [0062]), a corrosion resistant joint can be formed using a brazing technique (paragraph [0063]).  Hartmann teaches that the solder may be brazed using induction brazing (paragraph [0072]) to locally heat the area, such as with an induction heater.  Hartmann teaches that the heat can be controlled and reproduced well using induction brazing, and very short heating times can be achieved (see paragraph [0075]).  Hartmann further teaches that using the induction brazing technique is economical (see paragraph [0075]).  
It would have been obvious to at the time the invention was filed to modify the method taught by Herber to perform brazing of the components locally, as taught by Hartmann.  (See MPEP 2143(C)). The resulting method would predictably produce a heat exchanger in a conventional manner, while reducing the costs of the brazing process and reducing the time required to perform the brazing.
The method taught by the combination of Herber and Hartmann does not explicitly teach that the curing of the solder is by cooling the at least one common local joying zone via a cooling-air device where cooling air is channeled through the brazing tool in a region of the at least one heating section.  However, at least Herber teaches that it is desirable to cool the brazed joint (see paragraph [0048]).
Goebel teaches a method for forming a heat exchanger (10) using a brazed joint (10A; see paragraph [0019]).  Goebel teaches a brazing furnace which heats a brazing filler material (see paragraph [0003]) which may produce liquid metal embrittlement (see paragraph [0003]).  Goebel teaches a brazing apparatus (100) including a heat source (122) which is used to braze, the brazing apparatus including cooling air devices (200, multiple nozzles disclosed which can directed air for cooling; see paragraph [0021]). Goebel teaches that the nozzles (200) may be positioned inside the 
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Herber and Hartmann to include using a conventional brazed joint cooling device, such as the cooling air devices taught by Goebel. (See MPEP 2143(C)).  The resulting method advantageously would cool the brazed joints in the manner desired by Herber while reducing embrittlement as taught by Goebel, in an economical manner.
Thus, the combination of Herber, Hartmann, and Goebel teaches the limitations of claim 24.
Regarding claim 29, the combination of Herber, Hartmann, and Goebel teaches the limitations of claim 24, and further Hartmann teaches that the heating element is configured as an electrical induction device (see paragraph [0078]).
Regarding claim 30, the combination of Herber, Hartmann, and Goebel teaches the limitations of claim 24, and further Hartmann teaches that the heating element is configured as an electrical heating bar (20; see Fig. 2b, at least portion of heater is bar shaped; and see paragraph [0042], alternating current understood to reflect at least electrical device).
Claims 31 and 32 are identical to claim 30, and are rejected identically.
Claims 27-28
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Herber, Hartmann, and Goebel as applied to claim 24 above, and further in view of United States Patent Application Publication 2013/0001272 to Kurihara et al. (hereinafter “Kurihara”).
Regarding claim 27, the combination of Herber, Hartmann, and Goebel teaches the limitations of claim 24, however the combination does not explicitly discloses measuring a temperature of the at least one common local joining zone via a temperature-measuring device arranged in the at least one 
For example, Kurihara teaches a brazing apparatus (1) including a heating device (3).  The brazing apparatus includes a heating area (21) for receiving a workpiece (W).  The brazing apparatus includes temperature measurement sensors (24; see paragraph [0048]) for detecting temperature of the workpiece during brazing.  The temperature measurement device (24) is arranged in the heating brazing apparatus (1) for detecting the temperature of surfaces of the workpiece (W; see paragraph [0048]) and detects the temperature of the heat source to increase or decrease the temperature based on the detected temperature to place the temperature closer to a target temperature and produce temperature levelness (see paragraph [0061]). 
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Herber, Hartmann, and Goebel to include temperature sensors positioned to measure the temperature of the workpiece during brazing, as taught by Kurihara. (See MPEP 2143(C)). The method produced by the combination would advantageously detect temperature and provide for temperature levelness during the brazing operation.
Thus, the combination of Herber, Hartmann, Goebel, and Kurihara teaches the limitations of claim 27.
Regarding claim 28, the combination of Herber, Hartmann, Goebel, and Kurihara teaches the limitations of claim 27, and further Kurihara teaches that local heating of the at least one common local joining zone includes regulating a heat input of the at least one common local joining zone (see paragraph [0048], heat outputs adjusted) to a desired setpoint joining temperature (See paragraph [0061]; target temperatures disclosed) based on the temperature measured by the temperature measuring device (24; paragraph [0061]).
Allowable Subject Matter
Claims 1-3, 5, and 17-23 are allowed.
Claims 25-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not explicitly disclose or fairly teach “pressing the two heat exchanger plates together in a region of the at least one common local joining zone by at least eon pressing element of the brazing tool that is configured for locally heating the at least one common joining zone, wherein the at least one pressing element has a projection disposed in the at least heating section that engages against one of the heat exchanger plates for pressing the two heat exchanger plates together,” in combination with the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Claim Objections
Applicant’s arguments, see Response, filed 26 January 2022, with respect to the objection to claim 5 have been fully considered and are persuasive.  The objection of 27 October 2021 has been withdrawn. 

Claim Rejections - 35 USC § 103
Applicant’s arguments, see Response, filed 26 January 2022, with respect to the rejection of claim 1 have been fully considered and are persuasive.  The rejection of 27 October 2021 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        02/12/2022